DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 29NOV2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, at line 9, includes a limitation to send the command data to a device coupled to the processor. However, there appears to two command data elements: original
command data and modified command data. Given that the potential exists to not insert
the PASID value into the command data (see, e.g., Claim 6) it is unclear whether the
limitation in question refers to the original or modified command data. For at least these
reasons the claim is considered indefinite.

Claims 19 and 20 are objected to as being dependent from, but failing to cure the deficiencies of, a rejected base claim.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record describes PASID architectural registers
(SANKARAN, e.g., ¶0745, PASID MSR) obtaining command data from a first location in
response to a first instruction (SANKARAN, e.g.,¶0739, read command from source
address), obtaining PASID MSR (i.e., handle) data from command data (SANKARAN,
e.g., ¶0739, PASID MSR [19:0]), accessing a first entry of a PASID table using pointers
and other information to identify tables (KUMAR, e.g., Fig 3 & 5A; ¶0049, access PASID
table), inserting a PASID value into the command data (KUMAR, e.g., ¶0050, replace
ASID), and sending the modified information to a destination (KUMAR, e.g., Fig
5A;¶0058, submit modified descriptor).	Therefore, the primary reason for the allowance of claims 1-10 in this case, is the insertion of a PASID value, derived from at least a PASID table handle , in combination with the other elements recited, which is not found or fairly obviated in the prior art of record. With respect to Claim 11, the prior art fails to disclose extracting a PASID table handle from command data and inserting a PASID value (obtained using the extracted PASID table handle) into the command data and sending the command data having the inserted PASID value, in combination with the other elements recited, which is not found or fairly obviated in the prior art of record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137